Chambers, J.
¶28 (dissenting) — I agree with much in the majority opinion. I agree that a petitioner need not double prove prejudice in an ineffective assistance of counsel claim. Once is enough. I also agree that the right to effective assistance of counsel goes to the fundamental fairness of the trial itself. I part company with the majority on how the standard applies in this case. In my view, Hoyt Crace has shown both deficient performance and a reasonable probability of prejudice and is entitled to a new trial. I respectfully dissent.
¶29 Because the majority only analyzes prejudice, so will I. A jury could well have found that Crace lacked the ability to form the intent to commit assault. Witnesses testified *850that he was hysterical, screaming that he was being pursued, and wielding a sword. When a police officer arrived, Crace ran for him, screaming for help. Crace dropped his sword 50 feet away from the officer. While he continued to run toward the officer he stopped 5 to 7 feet away. Under these facts, he was entitled to a jury instruction on the lesser included offense of unlawful display of a weapon, a nonstrike offense. There is a reasonable probability that given the option of a verdict that would have allowed it to find Crace did the act but lacked the malice necessary for the greater offense, the jury would have returned a verdict on the lesser crime. This would have spared Crace the consequences of a third strike. How much more prejudice do we need?
¶30 I respectfully dissent.
C. Johnson, J., concurs with Chambers, J.